Citation Nr: 0414051	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss 
(defective hearing).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis externa.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  He served in the Republic of Vietnam from November 
1970 to November 1971.  His MOS was 71B20, that of a 
clerk/typist.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  

The veteran should note that his claims of service connection 
for PTSD, hearing loss, and tinnitus are REMANDED to the RO 
via the Appeals management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  An October 1984 rating decision denied service connection 
for hearing loss, otitis, tinnitus, and PTSD, and the RO 
mailed notification of that decision to the veteran's last 
known address; although the veteran did not receive notice of 
that decision, he abandoned his claims by failing to keep VA 
apprised of his address, and by not contacting VA again 
within one year.  

2.  The claim for otitis was denied in an October 1996 Board 
decision, because there was no nexus or other evidence 
showing a connection between the current condition and any 
in-service condition.  

3.  No new evidence showing a connection or nexus between 
service and current ear infections or otitis has been 
received.  

4.  The evidence received since the Board's October 1996 BVA 
decision is new and material to the issues of hearing loss 
and tinnitus, and serves to reopen the claims for those 
conditions.  


CONCLUSIONS OF LAW

1.  The October 1996 BVA decision denying the claim of 
entitlement to service connection for defective hearing and 
an ear disorder, including tinnitus and ear pain and 
infections, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2003).  

2.  Evidence submitted since the October 1996 BVA decision 
denying the claims for defective hearing and tinnitus, is new 
and material; thus the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been submitted since 
that decision to reopen a claim for an ear disorder, 
including ear pain and infections.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1971, the veteran filed his original claim for 
service connection.  Service connection for deafness was 
denied in February 1972.  The RO noted that a VA examination 
(dated February 1972) found no deafness.  In July 1981, the 
veteran filed a claim to reopen.  Claims for deafness, otitis 
externa, tinnitus, and PTSD were denied.  The veteran moved 
and the notice of that decision was returned as 
undeliverable.  However, because he did not keep VA apprised 
of his whereabouts, and did not contact VA again within one 
year, he abandoned these claims.  He later testified in 
December 1993 at the RO, that he manifested ringing in his 
ears since service, as well as pain and earaches.  An October 
1996 BVA decision found that there was no new and material 
evidence sufficient to reopen a claim for deafness, and the 
claim for service connection for any other ear disability was 
denied.  

In June 2001, the veteran submitted another claim to reopen 
service connection for hearing loss, tinnitus, otitis media, 
and PTSD.  

II.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

Irrespective of what the RO found, the Board must first 
determine whether new and material evidence has been 
submitted since the RO's last final decision, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been submitted, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  It also must be pointed out, 
however, that when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Although the regulation defining what constitutes new and 
material evidence recently was amended, 38 C.F.R. § 3.156(a), 
this amendment applies only to petitions to reopen received 
on or after August 29, 2001.  This petition was received in 
June 2001.  Therefore, the amended regulation does not apply 
to his current appeal.  

A.  Hearing loss, Tinnitus and PTSD

In June 2001, the veteran submitted another claim to reopen, 
and in August 2001, he submitted a response to a PTSD 
stressor questionnaire.  Specifically, although he did not 
claim to personally engage in combat with the enemy, he 
claimed that his unit was subject to gun and rifle fire, as 
well as mortar or rocket attacks, which led to hearing loss 
and tinnitus, in addition to his PTSD.  He provided more 
information in the June 2001 statement than he provided 
previously.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002)(where veteran who was stationed in Vietnam, serving as 
warehouseman and messman at an airbase, claimed that his unit 
was exposed to rocket attacks, and such attacks were 
confirmable by unit records, the Court denied the secretary's 
motion for remand, and instead reversed the BVA decision; the 
matter was remanded with instructions to grant the veteran's 
claim for service connection for post-traumatic stress 
disorder and to assign the appropriate rating and effective 
date.)  

Although complaints were of record previously, the recent VA 
outpatient treatment notes show hearing loss at a level 
sufficient to constitute a disability pursuant to 38 C.F.R. 
§ 3.383, and also show a report of tinnitus.  The Board notes 
that a private audiology report appears to reveal hearing 
which would not meet 38 C.F.R. § 3.383;  however, evidence 
must be presumed credible for purposes of determining whether 
new and material evidence has been submitted.  Because the 
veteran now alleges an in-service incident which could be 
consistent with acoustic trauma, and which is possibly 
verifiable, and has at least one piece of evidence showing 
hearing loss sufficient to constitute a disability within the 
meaning of VA regulations, such evidence is so significant 
that it must be considered in order to fairly decide the 
claim.  Likewise, recent VA outpatient treatment records also 
raise the possibility of a PTSD assessment for the first 
time.   Thus, new and material evidence has been submitted to 
reopen the claims for service connection for hearing loss, 
tinnitus, and PTSD.  

However, although the veteran's DA Form 20 is of record, his 
unit records are not.  His representative argues that they 
should be obtained in order to verify the veteran's 
assertions of mortar or rocket attacks, and resultant 
acoustic trauma.  The Board agrees and these claims are 
remanded for that development.  


B. Otitis Externa

The veteran's SMRs reveal that he was seen in August 1971 for 
an infection in the left ear.  The November 1971 separation 
examination noted this history, but found that his ears were 
clinically evaluated as normal.  Although the veteran 
complained of ear pain and discharge subsequently, a January 
1972 examination report reveals his canal and drums were 
sound.  An April 1972 private medical report notes a history 
of chronic otalgia.  The exam reflects normal ears, and the 
impression was chronic otalgia of unknown etiology.  In 
September 1993, the veteran submitted lay statements from his 
sister and mother, to show that the was prescribed eardrops 
prior to discharge from service.  

The veteran's claim for an ear disability was denied in 
October 1996 by the Board, because there was no nexus between 
service and any current ear condition.  

Although the recent VA treatment records reveal that the 
veteran again has similar complaints of ear pain and 
infection since service, and although he has again been 
diagnosed with left ear infections, there is still no medical 
nexus evidence between any current condition and any left ear 
infections he may have manifested in service.  

Specifically, although a February 2001 VA outpatient 
treatment note again shows a diagnosis of otalgia, unclear 
etiology, and a May 2001 note shows that he had a history of 
multiple ear infections which the veteran stated occurred 
since service, current evidence of ear infections or otalgia 
and the veteran's assertion of a relationship to service was 
of record in October 1996, when the Board previously denied 
the claim.  

Therefore, as the evidence does not present any new 
information, but is instead merely duplicative, such evidence 
is not new or material, and the petition to reopen the claim 
must be denied.  


V.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, only after the January 2002 rating 
action was promulgated did the agency of original 
jurisdiction (AOJ), on October 2, 2002, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on October 2, 2002, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  


ORDER

The petition to reopen the claim for service connection for 
otitis externa is denied.  


REMAND

As noted above, new and material information has been 
presented in the petitions to reopen claims for service 
connection for hearing loss and tinnitus.  Specifically, in 
addition to medical evidence, the veteran has provided 
specific information about an-in-service incident he alleges 
led to his disabilities.  Because the veteran's unit records 
were not sought, however, this claim must be remanded for 
additional information.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Similarly, his PTSD claim must also be 
remanded.  

The claim is REMANDED for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  Obtain the veteran's unit history.  

3.  If the veteran's claimed stressors 
are verified, schedule the veteran for a 
VA PTSD examination and an Audio/Ear 
Disease examination.  The claims file 
should be provided to the examiners. 

The examiners should opine if the veteran 
has claimed disability (PTSD, or tinnitus 
and hearing loss) from a rocket or mortar 
attack in Vietnam, or if there is any 
other relationship between current 
disability and service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



